MARTIN, Judge.
Plaintiff contends that a mistake in the medical evidence which was presented to the Deputy Commissioner was prejudicial to him. Further, he contends that the failure of the Full Commission to receive further evidence in its discretion to clarify the claimant’s position was error. The Commission, upon an appeal to it from an opinion and award of the hearing commissioner, has the discretionary authority to receive further evidence regardless of whether it was newly discovered evidence. G.S. 97-85. We hold that the Commission did not abuse its discretion and did not commit error in denying plaintiff’s motion to set aside the Opinion and Award and to remand to the hearing commissioner for the purpose of taking further medical and lay testimony. See Harris v. Construction Co., 10 N.C. App. 413, 179 S.E. 2d 148 (1971).
Plaintiff further contends that there was not competent evidence in the record to support the Opinion and Award by the Full Commission.
“The findings of fact of the Industrial Commission are conclusive and binding on appeal if supported by competent evidence in the record even though the record contains evidence which would support a contrary finding. (Citations). The Commission is the sole judge of the credibility of the witnesses and the weight to be given their testimony; it may accept or reject all of the testimony of a witness; it may accept a part or reject a part. (Citations). The Commission has the duty and authority to resolve conflicts in *656the testimony of a witness or witnesses. If the findings made by the Commission are supported by competent evidence, they must be accepted as final truth.” Blalock v. Roberts Co., 12 N.C. App. 499, 188 S.E. 2d 827 (1971).
After considering all of the testimony in the record in the light of the foregoing well established principles of law, it is our opinion that there is sufficient competent evidence in the record to support the Commission’s finding and concluding that plaintiff was temporarily totally disabled, that he now has a 15% permanent partial disability of his right leg as a result of the injury by accident, and that he is entitled to compensation at the rate of $56.00 per week for thirty weeks.
The Opinion and Award of the North Carolina Industrial Commission dated 18 April 1975 is affirmed.
Affirmed.
Judges Morris and Parker concur.